Title: From Thomas Jefferson to Czar of Russia Alexander I, 29 August 1808
From: Jefferson, Thomas
To: Alexander I, Czar of Russia


                  
                     Great and good friend and Emperor.
                     United States of America. Aug. 29. 1808
                  
                  Desirous of promoting useful intercourse & good understanding between Your Majesty’s subjects and the citizens of the United States, I have appointed William Short, one of our distinguished citizens, to be, in quality of Minister Plenipotentiary of these United States, the bearer to you of assurances of their sincere friendship, and of their desire to maintain with Your Majesty and your subjects the strictest relations of Amity & Commerce. he will explain to Your Majesty the peculiar position of these states, separated by a wide ocean from the powers of Europe, with interests & pursuits distinct from theirs, and consequently without the motives or the aptitudes for taking part in the associations or oppositions, which a different system of interests produces among them. he is charged to assure your Majesty more particularly of our purpose to observe a faithful neutrality towards the contending powers in the war to which your Majesty is a party, rendering to all the services and courtesies of friendship, and praying for the reestablishment of peace & right among them.   And we entertain an entire confidence that this just and faithful conduct on the part of the United States, will strengthen the friendly dispositions you have manifested towards them, and be a fresh motive with so just and magnanimous a sovereign for enforcing, by the high influence of your example, the respect due to the character and rights of a peaceable nation.
                  I beseech you, Great and good friend & Emperor, to give entire credence to whatever he shall say to you on the part of these states, & most of all when he shall assure you of their cordial esteem & respect for Your Majesty’s person & character; praying god always to have you in his safe and holy keeping. 
                  
                     Th: Jefferson 
                     
                  
               